

117 S2771 IS: To designate the community-based outpatient clinic of the Department of Veterans Affairs in San Angelo, Texas, as the “Colonel Charles and JoAnne Powell Department of Veterans Affairs Clinic”.
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2771IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs in San Angelo, Texas, as the Colonel Charles and JoAnne Powell Department of Veterans Affairs Clinic.1.Findings Congress finds the following:(1)Colonel Charles Powell and his wife, Mrs. JoAnne Powell, served the community of San Angelo, Texas, with character and dignity. (2)Colonel Powell served as the base commander of Goodfellow Air Force Base from 1980 to 1984.(3)When the Powells moved to San Angelo, Charles was ordered to help Goodfellow avoid closure and the displacement of many members of the Armed Forces from the community they had grown to love. (4)The impact of Charles’ career can still be felt today at Goodfellow Air Force Base, as it serves as a training school for thousands of members from every Armed Force to train in cryptology, intelligence, and firefighting. (5)JoAnne assisted thousands of constituents in the district offices of Representatives Tom Loeffler, Lamar Smith, K. Michael Conaway, and August Pfluger. (6)One of the several duties JoAnne spearheaded was the annual process of nominations to the military service academies, which was always a year-round process for her. (7)With JoAnne’s assistance, many of the young men and women of the 11th congressional district of Texas went on to serve the United States and attend one of the military service academies. (8)In addition, JoAnne was a fierce advocate of veterans and helped thousands of individuals gain access to the veterans benefits they rightfully earned. (9)JoAnne’s compassion and dedication helped make the Concho Valley a better place. 2.Designation of community-based outpatient clinic of Department of Veterans Affairs in San Angelo, Texas(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs in San Angelo, Texas, shall after the date of the enactment of this Act be known and designated as the Colonel Charles and JoAnne Powell Department of Veterans Affairs Clinic or the Colonel Charles and JoAnne Powell VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Colonel Charles and JoAnne Powell Department of Veterans Affairs Clinic. 